UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1372



NANCY F. MOORE,

                                              Plaintiff - Appellant,

          versus


MICHAEL LEAVITT, Secretary, U.S. Department of
Health and Human Services,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:04-cv-02819-WDQ)


Submitted:   December 13, 2007         Decided:     December 17, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norton C. Joerg, Marlboro, Maryland, for Appellant.       Rod J.
Rosenstein, United States Attorney, Jason D. Medinger, Assistant
United States Attorney, Baltimore, Maryland, for Appellee


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nancy   F.   Moore   appeals    the   district   court’s   orders

denying her motion to amend her complaint and granting Defendant

summary judgment on her employment discrimination and retaliation

claims under Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C. §§ 2000e to 2000e-17 (2000).         We have reviewed the record

and   find    no     reversible    error.*         Accordingly,   we    affirm

substantially for the reasons stated by the district court.                See

Moore v. Thompson, No. 1:04-cv-02819-WDQ (D. Md. Feb. 9, 2007). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                       AFFIRMED




      *
      We have assumed for purposes of this appeal that the
Burlington Northern and Santa Fe Ry. Co. v. White, 126 S. Ct. 2405
(2006) “adverse employment action” standard applies to retaliation
claims brought by federal employees.

                                    - 2 -